Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9, 10-18, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheen (US 2016/0014536A1, hereinafter Sheen(536)) and in view of Sheen (US 2016/0014510A1, hereinafter Sheen (510)).
Regarding claim 1, Sheen (536) discloses: A computing system comprising: a network interface; at least one processor; at least one tangible, non-transitory computer-readable medium storing instructions that, when executed by the at least one processor, cause the computing system to perform functions comprising: receiving, via the network interface from a first device, first audio data representing at least a first portion of calibration audio as played back by one or more playback devices in an environment; receiving, via the network interface from a second device, second audio data representing at least a second portion of the calibration audio as played back by the one or more playback devices in the environment; determining a calibration for the one or more playback devices based on (i) the received first audio data and (ii) the received second audio data, wherein the determined calibration at least partially offsets acoustic characteristics of the environment; and causing, via the network interface, the one or more playback devices to be calibrated with the determined calibration (figs. 1-11; abstract; paragraphs: 0139; 0089-0090).
A system comprising a computing device and a playback device, the computing device comprising: a first network interface; at least one first processor; at least one first tangible, non-transitory computer-readable medium storing first instructions that, when executed by the at least one first processor, cause the computing device to perform first functions comprising: receiving, via the first network interface from a first device, first audio data representing at least a first portion of calibration audio as played back by the playback device in an environment; receiving, via the first network interface from a second device, second audio data representing at least a second portion of the calibration audio as played back by the playback device in the environment; determining a calibration for the payback device based on (i) the received first audio data and (ii) the received second audio data, wherein the determined calibration at least partially offsets acoustic characteristics of the environment; and causing, via the first network interface, the playback device to be calibrated with the determined calibration (figs. 1-11; abstract; paragraphs: 0139; 0089-0090).
Regarding claim 20, Sheen (536) discloses: Sheen discloses: A method to be performed by a computing system, the method comprising: receiving, via a network interface from a first device, first audio data representing at least a first portion of calibration audio as played back by one or more playback devices in an environment; receiving, via the network interface from a second device, second audio data representing at least a second portion of the calibration audio as played back by the one or more playback devices in the environment; determining a calibration for the one or more playback devices based on (i) the received first audio data and (ii) the received second audio data, wherein the determined calibration at least partially offsets acoustic characteristics of the environment; and causing, via the network interface, the one or more playback devices to be calibrated with the determined calibration (figs. 1-11; abstract; paragraphs: 0139; 0089-0090).
Sheen (536) differs from claims 1, 10, 19 in that he does not specifically disclose: normalizing the received second audio data and determining a calibration for the playback devices based on normalized data.
However, Sheen (510) discloses: normalizing (reads on averaging) the received second audio data and determining a calibration for the playback devices based on normalized data (paragraph: 0119).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sheen’s (536) system to 
Regarding claims 2-3, 5-7, Sheen further teaches: wherein the first device comprises a first playback device, wherein the second device comprises a second playback device, and wherein the one or more playback devices comprise the first playback device and the second playback device (fig. 1), wherein the first device comprises a first playback device, and wherein the one or more playback devices comprise the first playback device and exclude the second device (reads on bonded playback devices: paragraph: 0060), wherein the functions further comprise: determining a frequency response representing the acoustic characteristics based on the first audio data and the second audio data, wherein the determined calibration is based on the determined response (paragraph: 0028), wherein receiving the first audio data comprises receiving a first frequency response representing at least the first portion of calibration audio as played back by the one or more playback devices in the environment, and wherein receiving the second audio data comprises receiving a second frequency response representing at least the second portion of calibration audio as played back by the one or more playback devices in the environment, wherein the determined calibration is based on the first frequency response and the second frequency response (paragraph: 0139), wherein the functions further comprise: sending, via the network interface, data representing the calibration to at least one playback device of the one or more playback devices (paragraph: 0089).
Regarding claims 11-12, 14-16, 20, Sheen further teaches: wherein the playback device comprises: at least one speaker; a second network interface; at least one second processor; at least one second tangible, non-transitory computer-readable medium storing first instructions that, when executed by the at least one first processor, cause the playback device to perform second functions comprising: playing back, via the at least one speaker, the calibration audio; and receiving, via the second network interface, data representing the determined calibration (paragraph: 0047; 0054-0055), wherein the first device comprises the playback device, and wherein the second device is one of (a) a mobile device or (b) an additional playback device (paragraph: 0032), wherein the first functions further comprise: determining a frequency response representing the acoustic characteristics based on the first audio data and the second audio data, wherein the determined calibration is based on the determined response (paragraph: 0089), wherein receiving the first audio data comprises receiving a first frequency  sending, via the first network interface, data representing the calibration to the playback device (paragraph: 0089). 

Sheen (536) differs from claims 4, 9, 13, 18 in that although he discloses: receiving data representing movement of the second device during playback of the second portion of the calibration audio by the one or more playback devices, wherein the functions further comprise: receiving (i) data indicating that the first device recorded the calibration audio for a first duration of time, and (11) data indicating that the second device recorded the calibration audio for a second duration of time (paragraph: 0139), he does not specifically disclose: wherein normalizing the received second audio data comprises: normalizing the second audio data according to the movement of the second device relative to the first audio data, wherein normalizing the received second audio data comprises: normalizing the second audio data relative to the first audio data based on the first duration of time and the second duration of time.
However, Sheen (510) discloses: wherein normalizing (reads on averaging) the received second audio data comprises: normalizing the second audio data according to the movement of the second device relative to the first audio data, wherein normalizing the received second audio data comprises: normalizing the second audio data relative to the first audio data based on the first duration of time and the second duration of time (paragraph: 0119).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sheen’s (536) system to provide for the following: wherein normalizing the received second audio data comprises: normalizing the second audio data according to the movement of the second device relative to the first audio data, wherein normalizing the received second audio data comprises: normalizing the second audio data relative to the first audio data based on the first duration of time and the second duration of time as 
Sheen (536) differs from claims 8, 17 in that he does not specifically disclose: wherein the first device comprises a first microphone, and wherein the second device comprises a second microphone of a different model than the first microphone, wherein the functions further comprise: normalizing the received first audio data, wherein normalizing the received first audio data comprises applying a first correction curve to the first audio data to offset acoustic characteristics of the first microphone; and wherein normalizing the received second audio data comprises applying a second correction curve to the second audio data to offset acoustic characteristics of the second microphone.
However, Sheen (510) discloses: wherein the first device comprises a first microphone, and wherein the second device comprises a second microphone of a different model than the first microphone, wherein the functions further comprise: normalizing (reads on averaging: paragraph: 0119) the received first audio data, wherein normalizing the received first audio data comprises applying a first correction curve to the first audio data to offset acoustic characteristics of the first microphone; and wherein normalizing the received second audio data comprises applying a second correction curve to the second audio data to offset acoustic characteristics of the second microphone (paragraphs: 0110; 0117; 0121).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sheen’s (536) system to provide for the following: wherein the first device comprises a first microphone, and wherein the second device comprises a second microphone of a different model than the first microphone, wherein the functions further comprise: normalizing the received first audio data, wherein normalizing the received first audio data comprises applying a first correction curve to the first audio data to 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection based on different combination of references.
Double patenting rejection of claims 1-20 is maintained as applicant has not yet submitted a Terminal Disclaimer to overcome double patenting rejection set forth in the office action dated 5-28-21.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651